DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/14/2020.
Claims 1-22 are pending.
Claims 1, 2, 14 and 20 are amended.
Claim 22 is added.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 08/06/2020 and 12/22/2020.


Response to Arguments

Applicant’s arguments, filed 10/14/2020, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0362926 to Yarde et al., (hereinafter Yarde), and in further view of US Patent Publication No. 2016/0290671 to Schuster et al., (hereinafter Schuster), in further view of US Patent Publication No. 2015/0167995 to Fadell et al., (hereinafter Fadell), and in further view of “NTAG I2C Washing Machine and Thermostat Demo CES 2014” Video demonstration accessed at https://www.youtube.com/watch?v=ypE-lBUJLf0  11 minutes 53 seconds, Feb 5, 2014 by NXP (18 pg. pdf) (hereinafter NXP. NOTE: A PDF containing screen captures of said youtube video is being included with, and cited by, the instant Office Action).

Regarding claim 1, Yarde teaches a thermostat for a building space (Thermostat, (component 12), see P11, Yarde), the thermostat comprising: 
a near field communications module (Nearfield communications (NFC), see P12, Yarde) configured to communicate with a user device (Device, such as tablet or cell phone (device 14), see P12, Yarde) via near field communication (Communications between component 12 and device 14 using NFC, see P12, Yarde); 
and 

a processing circuit (Processor, see P12, Yarde) configured to: 
receive an indication of a fault, the indication of the fault indicating an error with at least one of the thermostat or equipment connected to the thermostat (A Fault code that is generated means that a fault has been detected. Such a detection is an indication of a fault with at least one the thermostat or equipment connected to said thermostat, see P19, Yarde); 
record system information describing system conditions of at least one of the thermostat or the equipment connected to the thermostat when the fault occurred (Fault codes are a record of a fault that has occurred, see P19, Yarde); 
generate a performance report before a user requests the performance report (Fault codes that a user can view are a generated “performance report.” These codes are not received until the user obtains them by connecting, therefore the codes (i.e. report) is generated and maintained before the user connects and accesses the thermostat, see P19, Yarde), the performance report including an identifier of the fault and one or more parameter values of the system information recorded by the processing circuit (The fault code is designed to give a user system information that indicates a fault with the system, see P19, Yarde), wherein the one or more parameter values indicate the system conditions of at least one of the thermostat or the equipment connected to the thermostat associated with a time when the fault occurred (Fault codes values provide an indication of a fault with the system. A fault occurs at a specific time, therefore a fault must be “associated” with a time a fault occurs, see P19, Yarde ); 
communicate the performance report to the user device (User obtains fault code report when connected to thermostat via NFC, therefore the report is communicated with a determination that an NFC connection is established (i.e. check-in), see P19, Yarde);
Yarde implies control an environmental condition of the building space by controlling the equipment (Configurations settings, parameters, and schedules of an HVAC system modified, see P18-19, P3, Yarde).

Yarde does not explicitly teach one or more environmental parameter values of a system information recorded by the processing circuit, wherein the one or more environmental parameter values indicate the system conditions of at least one of a thermostat or the equipment connected to the thermostat associated with a time when the fault occurred; control an environmental condition of the building space by controlling the equipment; receive a communication from the user device via the near field communications module at a particular time; generate a snapshot of system performance by recording values of the system conditions at the particular time and including the values of the system 

However, Schuster from the same or similar field of HVAC systems, teaches one or more environmental parameter values of a system information recorded by the processing circuit, wherein the one or more environmental parameter values indicate the system conditions of at least one of a thermostat or the equipment connected to the thermostat associated with a time when the fault occurred (Data recorded, including indication of a fault, environmental parameter values, and time associated with fault. It is also noted that the recorded information can be retrieved via device, see P56, P13, P30, P37, P45-46, P60, Schuster);
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating parameter values, as taught by Schuster.  
One of ordinary skill in the art would have been motivated to do this modification in order to obtain pertinent and case specific information that may better help diagnose or determine the state of a system (see P45, Schuster). 

Yarde does not explicitly teach control an environmental condition of the building space by controlling the equipment;
However, Fadell from the same or similar field of HVAC systems, teaches control an environmental condition of a building space by controlling one or more pieces of building equipment (Control operation, including HVAC, see P73, P62, P101-102, Fadell);
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde incorporating control of a space, as taught by Fadell.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow a user to set environment as desired for comfort (see P73, P38, Abs, P81, Fadell; P3, Yarde). 

	The Examiner notes that the newly amended claims are not nearly as specific as Applicant’s arguments suggest, and aspects of said limitations can still be interpreted to be covered by Yarde and Schuster. Nonetheless, in an effort to put forth the most relevant and explicit prior art references that have been uncovered during prosecution related to the instant invention and related to further interpretations of the claims, the Examiner includes the following reference by NXP in the instant Office Action’s rejection:
Yarde does not explicitly teach receive a communication from the user device via the near field communications module at a particular time; generate a snapshot of system performance by recording values of the system conditions at the particular time and including the values of the system conditions in the snapshot, the one or more environmental parameters changing over time; and communicate the snapshot of system performance.
However, NXP from the same or similar field of wireless communications and appliance applications, including employing near field communications for thermostats, teaches receive a communication from a user device via a near field communications module at a particular time (A user moves a user device (e.g. cell phone) near a thermostat to initiate a near field communication to the thermostat at a particular time, see Pg. 5-7 of PDF (time 8:17-8:26), NXP); generate a snapshot of system performance by recording values of system conditions at the particular time and including the values of the system conditions in the snapshot, one or more environmental parameters changing over time (A snapshot of system conditions is generated at the particular time near field communications is initiated, and includes values such as current temperature, current location, average temperature values, etc. of the environmental system condition. It is further noted that temperature setpoints that have been recorded are change over time, as does temperature, see Pg. 7 and 9-11 of PDF (time 8:33-8:38), NXP); and communicate the snapshot of system performance (A snapshot of conditions is shown on user device, see Pg. 7 and 9-11 of PDF (time 8:33-8:38), NXP);
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating near field communications between a user device and environmental device to receive values of interest, as taught by NXP.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit a user to obtain detail or relevant information from a system whose built in interface may be limited (see Pg. 5-11 of PDF (time 8:33-8:38), NXP and Pg 6-8, NXP: NFC for embedded applications, NOTE: NXP: NFC for embedded applications is cited in the relevant prior art section below in the instant office action) and one of ordinary skill in the art would have been motivated to specifically use near field communication in order to provide greater privacy, security, lower power, and lower cost than other known wireless connection technology protocols  (see Pg 3, 6-7,  NXP: NFC for embedded applications). 



Regarding claim 11, the combination of Yarde, Schuster, Fadell, and NXP teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fault codes means that faults are detected, see P19, Yarde); 


Regarding claim 14, Yarde a teaches method for nearfield communication by a thermostat (Thermostat, (component 12), see P11, Yarde), the method comprising:  
receiving, by the thermostat, an indication of a fault, the indication of the fault indicating an error with at least one of the thermostat or one or more pieces of building equipment connected to the thermostat (A Fault code that is generated means that a fault has been detected. Such a detection is an indication of a fault with at least one of the thermostat or equipment connected to said thermostat, see P19, Yarde); 
recording, by the thermostat, system information describing system conditions of at least one of the thermostat or one or more pieces of building the equipment connected to the thermostat when the fault occurred (Fault codes are a record of a fault that has occurred, see P19, Yarde); 
generating, by the thermostat, a performance report before a user requests the performance report (Fault codes that a user can view are a generated “performance report.” These codes are not received until the user obtains them by connecting, therefore the codes (i.e. report) is generated and maintained before the user connects and accesses the thermostat, see P19, Yarde), the performance report including an identifier of the fault and one or more parameter values of the system information recorded by the thermostat (The fault code is designed to give a user system information that indicates a fault with the system, see P19, Yarde), wherein the parameter values indicate the system conditions of at least one of the thermostat or the one or more pieces of building equipment connected to the thermostat associated with a time when the fault occurred (Fault codes values provide an indication of a fault condition of the system. A fault occurs at a specific time, therefore a fault must be “associated” with a time a fault occurs, see P19, Yarde );  -5- 
4846-7111-6183Atty. Dkt. No. 16BE228-US (111521-0155)and communicating, by the thermostat, the performance report to a user device  (User obtains fault code report when connected to thermostat via NFC, therefore the report is communicated with a determination that an NFC connection is established (i.e. check-in), see P19, Yarde).

Yarde implies controlling, by the thermostat, an environmental condition of a building space by controlling one or more pieces of building equipment based on an environmental setting (Configurations settings, parameters, and schedules of an HVAC system modified, see P18-19, P3, Yarde; Also, Official Notice is taken that a thermostat is a known device for controlling an environmental condition of a building space);

Yarde does not explicitly teach one or more environmental parameter values indicate system conditions of at least one of a thermostat or one or more pieces of building equipment connected to the thermostat associated with a time when a fault occurred; -5- controlling an environmental condition of a building space by controlling one or more pieces of building equipment based on an environmental setting.

However, Schuster from the same or similar field of HVAC systems, teaches one or more environmental parameter values indicate system conditions of at least one of a thermostat or one or more pieces of building equipment connected to the thermostat associated with a time when a fault occurred (Data recorded, including indication of a fault, environmental parameter values, and time associated with fault. It is also noted that the recorded information can be retrieved via device, see P56, P13, P30, P37, P45-46, P60, Schuster);
and incorporating parameter values, as taught by Schuster.  
One of ordinary skill in the art would have been motivated to do this modification in order to obtain pertinent and case specific information that may better help diagnose or determine the state of a system (see P45, Schuster). 

Yarde does not explicitly teach controlling an environmental condition of a building space by controlling one or more pieces of building equipment based on an environmental setting;
However, Fadell from the same or similar field of HVAC systems, teaches controlling an environmental condition of a building space by controlling one or more pieces of building equipment based on an environmental setting (Control operation, including HVAC, see P73, P62, P101-102, Fadell);
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating control of a space, as taught by Fadell.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow a user to set environment as desired for comfort (see P73, P38, Abs, P81, Fadell; P3, Yarde). 

The Examiner notes that the newly amended claims are not nearly as specific as Applicant’s arguments suggest, and aspects of said limitations can still be interpreted to be covered by Yarde and Schuster. Nonetheless, in an effort to put forth the most relevant and explicit prior art references that have been uncovered during prosecution related to the instant invention and related to further interpretations of the claims, the Examiner includes the following reference by NXP in the instant Office Action’s rejection:

However, NXP from the same or similar field of wireless communications and appliance applications, including employing near field communications for thermostats, teaches receive a communication from a user device via a near field communications module at a particular time (A user moves a user device (e.g. cell phone) near a thermostat to initiate a near field communication to the thermostat at a particular time, see Pg. 5-7 of PDF (time 8:17-8:26), NXP); generate a snapshot of system performance by recording values of system conditions at the particular time and including the values of the system conditions in the snapshot, one or more environmental parameters changing over time (A snapshot of system conditions is generated at the particular time near field communications is initiated, and includes values such as current temperature, current location, average temperature values, etc. of the environmental system condition. It is further noted that temperature setpoints that have been recorded are change over time, as does temperature, see Pg. 7 and 9-11 of PDF (time 8:33-8:38), NXP); and communicate the snapshot of system performance (A snapshot of conditions is shown on user device, see Pg. 7 and 9-11 of PDF (time 8:33-8:38), NXP);
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating near field communications between a user device and environmental device to receive values of interest, as taught by NXP.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit a user to obtain detail or relevant information from a system whose built in interface may be see Pg. 5-11 of PDF (time 8:33-8:38), NXP and Pg 6-8, NXP: NFC for embedded applications, NOTE: NXP: NFC for embedded applications is cited in the relevant prior art section below in the instant office action) and one of ordinary skill in the art would have been motivated to specifically use near field communication in order to provide greater privacy, security, lower power, and lower cost than other known wireless connection technology protocols  (see Pg 3, 6-7,  NXP: NFC for embedded applications). 


Claim 18 is rejected on the same grounds as claim 11.



Claims 3, 4, 7, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yarde, in view of Schuster, in further view of Fadell, in view of NXP, and in further view of US Patent Publication No. 2012/0315848 to Smith et al., (hereinafter Smith). 


Regarding claim 3, the combination of Yarde, Schuster, Fadell, and NXP teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yarde does not explicitly teach wherein processing circuit is configured to receive a password from the user device and lock a thermostat with the password.
However Smith from the same or similar field of user controlled devices through the use of communications, including NFC and controlling of HVAC teaches wherein processing circuit is configured to receive a password from the user device (Credentials for authentication, see P19-22, P43, P47, Smith) and lock a thermostat with the password (Activate or revoke User-locked features, see P19-22, P43, P47, Smith). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating authentication of a user, as taught by Smith.  
One of ordinary skill in the art would have been motivated to do this modification in order to better discriminate the control and functionality allowed to specific type of user and also to provide user-specifc customized features (see P19, Smith). 


Regarding claim 4, the combination of Yarde, Schuster, Fadell, and NXP teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith teaches wherein a processing circuit is further configured to make a user a master user of a thermostat and allow the user control over thermostat settings when the user checks in with the thermostat and the thermostat is in an unlocked state (Authentication through login allows a user access to functionalities of a control device, including an HVAC device, see P19-22, Smith). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating authentication of a user for control of a device, as taught by Smith.  
One of ordinary skill in the art would have been motivated to do this modification in order to better discriminate the control and functionality allowed to specific type of user and also to provide user-specifc customized features (see P19, Smith). 


Regarding claim 7, the combination of Yarde, Schuster, Fadell, and NXP teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yarde further teaches wherein a processing circuit is configured to:
cause the near field communications module to send the performance report to the user device when the user device checks in with the thermostat and in response to a determination that the user is authorized to receive the performance report (Fault codes are retrieved via NFC, see P19, Yarde). 
Smith teaches determine whether a user is authorized to receive data (Authentication through login data allows a user access to functionalities of a control device and information sharing,  authentication data received for the purpose of accessing some specific data is being interpreted as third data, see P20 Smith). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating authentication of a user for control of a device, as taught by Smith.  
One of ordinary skill in the art would have been motivated to do this modification in order to better discriminate the control and functionality allowed to specific type of user and also to provide user-specifc customized features (see P19, Smith). 


Regarding claim 8, the combination of Yarde, Schuster, Fadell, NXP, and Smith teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fault and configuration retrieval, see P10, Yarde); a system state (Fault state via Fault codes, see P19, Yarde); temperature setpoint (Current settings retrieved, see P18-19, Yarde); and a current temperature (Current settings retrieved, see P18-19, Yarde). 


Claim 16 is rejected on the same grounds as claim 4.


Regarding claim 20, Yarde teaches a controller for a building space (Thermostat, (component 12) for control of hvac, see P11, Yarde), the controller comprising:  -7- 4846-7111-6183Atty. Dkt. No. 16BE228-US (111521-0155)

a near field communications module (Nearfield communications (NFC), see P12, Yarde) configured to communicate with a user device (Device, such as tablet or cell phone (device 14), see P12, Yarde) via near field communication (Communications between component 12 and device 14 using NFC, see P12, Yarde); and 
a processing circuit configured to: 
receive an indication of a fault, the indication of the fault indicating an error with at least one of the controller or one or more pieces of building equipment connected to the controller (A Fault code that is generated means that a fault has been detected. Such a detection is an indication of a fault with at least one the thermostat or equipment connected to said thermostat, see P19, Yarde); 
record system information describing system conditions of at least one of the controller or the one or more pieces of building equipment connected to the controller when the fault occurred (Fault codes are a record descriptive of a fault that has occurred, see P19, Yarde); 
Fault codes that a user can view are a generated “performance report.” These codes are not received until the user obtains them by connecting, therefore the codes (i.e. report) is generated and maintained before the user connects and accesses the thermostat, see P19, Yarde), the performance report including an identifier of the fault and one or more parameter values of the system information recorded by the processing circuit (The fault code is designed to give a user system information that indicates a fault with the system, see P19, Yarde), wherein the one or more parameter values indicate the system conditions of at least one of the controller or the one or more pieces of building equipment connected to the controller associated with a time when the fault occurred (Fault codes values provide an indication of a fault with the system. A fault occurs at a specific time, therefore a fault must be “associated” with a time a fault occurs, see P19, Yarde ); 
receive data from the user device through the near field communications module (Exchange of data, such as settings, configurations, fault data, schedules, customized data, parameters, etc., are sent via NFC and Faults codes are at least one form of data that is definitely sent from a component to a device. Since there is an exchange, there must be a receiving of data, see P14-19, Yarde) 
communicate the performance report to the user device (User obtains fault code report when connected to thermostat via NFC, therefore the report is communicated with a determination that an NFC connection is established (i.e. check-in), see P19, Yarde); 
Yarde implies control an environmental condition of the building space by controlling one or more pieces of building equipment (Configurations settings, parameters, and schedules of an HVAC system modified, see P18-19, P3, Yarde).

Yarde does not explicitly teach wherein one or more environmental parameter values indicate system conditions of at least one of a controller or one or more pieces of building equipment connected 

However, Schuster from the same or similar field of HVAC systems, teaches wherein one or more environmental parameter values indicate system conditions of at least one of a controller or one or more pieces of building equipment connected to the controller associated with a time when a fault occurred (Data recorded, including indication of a fault, environmental parameter values, and time associated with fault. It is also noted that the recorded information can be retrieved via device, see P56, P13, P30, P37, P45-46, P60, Schuster);
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating parameter values, as taught by Schuster.  
One of ordinary skill in the art would have been motivated to do this modification in order to obtain pertinent and case specific information that may better help diagnose or determine the state of a system (see P45, Schuster). 

Yarde does not explicitly teach control an environmental condition of a building space by controlling one or more pieces of building equipment; data comprising an identification of a user; 
However, Fadell from the same or similar field of HVAC systems, teaches control an environmental condition of a building space by controlling one or more pieces of building equipment (Control operation, including HVAC, see P73, P62, P101-102, Fadell);
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde incorporating control of a space, as taught by Fadell.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow a user to set environment as desired for comfort (see P73, P38, Abs, P81, Fadell; P3, Yarde). 

Yarde does not explicitly teach data comprising an identification of a user; 
However, Smith from the same or similar field of user controlled devices through the use of communications, including NFC and controlling of HVAC, teaches data comprising an identification of a user  (A control device can identify a user, or a guest user. Additionally, such data can be sent through via using NFC, P19-22, Smith);
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating identifying a user, as taught by Smith.  
One of ordinary skill in the art would have been motivated to do this modification in order to better discriminate the control and functionality allowed to specific type of user and also to provide user-specifc customized features (see P19, Smith). 

The Examiner notes that the newly amended claims are not nearly as specific as Applicant’s arguments suggest, and aspects of said limitations can still be interpreted to be covered by Yarde and Schuster. Nonetheless, in an effort to put forth the most relevant and explicit prior art references that have been uncovered during prosecution related to the instant invention and related to further interpretations of the claims, the Examiner includes the following reference by NXP in the instant Office Action’s rejection:
Yarde does not explicitly teach receive a communication from the user device via the near field communications module at a particular time; generate a snapshot of system performance by recording values of the system conditions at the particular time and including the values of the system conditions 
However, NXP from the same or similar field of wireless communications and appliance applications, including employing near field communications for thermostats, teaches receive a communication from a user device via a near field communications module at a particular time (A user moves a user device (e.g. cell phone) near a thermostat to initiate a near field communication to the thermostat at a particular time, see Pg. 5-7 of PDF (time 8:17-8:26), NXP); generate a snapshot of system performance by recording values of system conditions at the particular time and including the values of the system conditions in the snapshot, one or more environmental parameters changing over time (A snapshot of system conditions is generated at the particular time near field communications is initiated, and includes values such as current temperature, current location, average temperature values, etc. of the environmental system condition. It is further noted that temperature setpoints that have been recorded are change over time, as does temperature, see Pg. 7 and 9-11 of PDF (time 8:33-8:38), NXP); and communicate the snapshot of system performance (A snapshot of conditions is shown on user device, see Pg. 7 and 9-11 of PDF (time 8:33-8:38), NXP);
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating near field communications between a user device and environmental device to receive values of interest, as taught by NXP.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit a user to obtain detail or relevant information from a system whose built in interface may be limited (see Pg. 5-11 of PDF (time 8:33-8:38), NXP and Pg 6-8, NXP: NFC for embedded applications, NOTE: NXP: NFC for embedded applications is cited in the relevant prior art section below in the instant office action) and one of ordinary skill in the art would have been motivated to specifically use see Pg 3, 6-7,  NXP: NFC for embedded applications). 


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yarde, in view of Smith, in view of Fadell, in view of NXP, and in further view of US Patent Publication No. 2015/0338117 to Henneberger et al., (hereinafter Henneberger).


Regarding claim 2, the combination of Yarde, Smith, Fadell, and NXP teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yarde does not explicitly teach receive data from a user device via a near field communications module, the data comprising an identification of a user; identify an environmental setting of a plurality of environmental settings based on the identification of the user; generate average environmental setting by averaging the identified environmental setting and one or more other environmental settings associated with one or more other users; and control the environmental condition of the building space by controlling the equipment based on the average environmental setting.

However, Henneberger from the same or similar field of HVAC control through user devices, teaches receive data from a user device via a near field communications module, the data comprising an identification of a user (A user among a plurality of users in a building. User devices send data to identify a user, see P26, P23, P28-29, Henneberger); identify an environmental setting of a plurality of environmental settings based on the identification of the user (Based on user, a user’s preferred setting may be retrieved, see P29, Henneberger); generate average environmental setting by averaging the identified environmental setting and one or more other environmental settings associated with one or more other users  (A plurality of user votes for HVAC settings is averaged, see P23, P28, Henneberger); and control the environmental condition of the building space by controlling the equipment based on the average environmental setting (Averaged HVAC settings are to set an Building set-point control, see P23, P28, Henneberger). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating average user settings, as taught by Henneberger.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide settings that benefit a wide range if users (see P28, Henneberger).

Fadell also teaches receive third data from a second user device via the near field communications module, the third data comprising a third identification of a second user; identify a second particular environmental setting of the plurality of environmental settings based on the third identification of the second user and the one or more data structures stored by the memory device; generate average environmental setting by averaging particular environmental setting and the second identified particular environmental setting; and  control the environmental condition of the building space by controlling the one or more pieces of building equipment based on the average environmental setting (Averaged settings among users, see P152-153, Fadell). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating average user settings, as taught by Fadell.  
see P152-153, Henneberger).



Claim 15 is rejected on the same grounds as claim 2.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yarde, in view of Smith, in view of Fadell, in view of NXP, and in further view of US Patent Publication No. 2014/0070919 to Jackson et al., (hereinafter Jackson).


Regarding claim 5, the combination of Yarde, Smith, Fadell, and NXP teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yarde does not explicitly teach wherein a processing circuit is further configured to prompt a user to install an application for interacting with a thermostat on a user device when the user checks in with the thermostat for a first time. 
However, Jackson from the same or similar field of user controlled devices through the use of communications, including NFC and controlling of HVAC, teaches wherein a processing circuit is further configured to prompt a user to install an application for interacting with a thermostat on a user device when the user checks in with the thermostat for a first time (App store is launched to prompt installation of an App when app is not present, see Fig. 6A, P25, P206, Jackson).
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating prompting for installing an application, as taught by Jackson.  
One of ordinary skill in the art would have been motivated to do this modification in order to better notify a user of a required application needed for functioning of a system (see P206, Jackson).


Regarding claim 6, the combination of Yarde, Smith, Fadell, NXP, and Jackson teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yarde further teaches wherein an application for interacting with a thermostat receives thermostat settings from the user and transmits the settings to the thermostat through near field communication (NFC used for exchange of data, including settings and configurations, see P14-17, Yarde). 


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yarde, in view of Smith, in view of  Fadell, in view of NXP, and in further view of US Patent Publication No. 2013/0087628 to Nelson et al., (hereinafter Nelson).

Regarding claim 9, the combination of Yarde, Smith, Fadell, and NXP teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smitth further teaches wherein a processing circuit is further configured to apply a user configuration to the thermostat when: the user device checks in with the thermostat (User specific interface based on credentials, see P26, P19-22, Smith); the user device transmits the user User specific interface and presets, see P26, Smith); and the user device is a user authorized device (Credentials are required, therefore only devices transmitting the correct credentials are authorized, see P19-22 and P26, Smith). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating authentication of a user for control of a device, as taught by Smith.  
One of ordinary skill in the art would have been motivated to do this modification in order to better discriminate the control and functionality allowed to specific type of user and also to provide user-specifc customized features (see P19, Smith). 

	Yarde does not explicitly teach a dealer access.
However, Nelson from the same or similar field of thermostats, teaches dealer access (A dealer may have access to a thermostat through login credentials, see P63, Nelson).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating dealer access to a system, as taught by Nelson.  
One of ordinary skill in the art would have been motivated to do this modification in order to better allow access to a dealer to apply installer configurations to a system (see P63, nelson).
	

Claim 17 is rejected on the same grounds as claim 9.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yarde, in view of Smith, in view of Fadell, in view of NXP, and in further view of US Patent Publication No. 2009/0144015 to Bedard, (hereinafter Bedrad).

Regarding claim 10, the combination of Yarde, Smith, and Fadell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yarde further teaches NFC and fault information (Fault codes, see P19, Yarde).

Yarde does not explicitly teach wherein a processing circuit is further configured to cause a module to send a command to a user device causing the user device to generate an email, the email comprising information. 
However, Bedard from the same or similar field of monitored environmental systems, teaches wherein a processing circuit is further configured to cause a module to send a command to a user device causing the user device to generate an email, the email comprising information (An error detected prompts information on the error to be sent via a generated email, see Abs, P30, claim 14, Bedard).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating use of email to send information, as taught by Bedard.  
One of ordinary skill in the art would have been motivated to do this modification in order to better notify and provide relevant information of a monitored system to the proper users (see P6-7, claim 14, Bedard).


Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yarde, in view of Smith, in view of Fadell, in view of NXP, and in further view of US Patent No. 6,874,691 to Hildebrand et al., (hereinafter Hildebrand), and in further view of US 2015/0081568 to Land III (hereinafter Land).

Regarding claim 12, the combination of Yarde, Smith, Fadell, and NXP teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yarde further teaches wherein a processing circuit is further configured to cause the near field communications module to send information for a thermostat fault to a user device (NFC used to retrieve and exchange data, see P14-19, Yarde).
Smith further teaches determination that a user device is an authorized device (A control device can identify a user, or a guest user. Additionally, such data can be sent through via using NFC, P19-22, Smith).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating identifying an authorized user, as taught by Smith.  
One of ordinary skill in the art would have been motivated to do this modification in order to better discriminate the control and functionality allowed to specific type of user and also to provide user-specifc customized features (see P19, Smith).

Yarde does not explicitly teach send trouble shooting information to a user.
However, Hildebrand from the same or similar field of management systems, teaches send trouble shooting information to a user (An authorized user can access information for trouble shooting, thus it’s troubleshooting information, see C2, 15-30, Hildebrand).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde incorporating troubleshooting information, as taught by Hildebrand.  
One of ordinary skill in the art would have been motivated to do this modification in order to better determine a problem in a system for trouble shooting (see C2 L15-30, Hildebrand).

Yarde does not explicitly teach a dealer access. (Although it would be obvious and implied for a person of ordinary skill in the art that an authorized user would include a “dealer.”)
However, Land from the same or similar field of control systems including thermostat controlled systems, teaches dealer access (Authorized dealer data in troubleshooting, see P18, P14, Land).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating troubleshooting information, as taught by Hildebrand.  
One of ordinary skill in the art would have been motivated to do this modification in order to better allow a dealer access to a system for trouble shooting (see P18, Land).


Regarding claim 13, the combination of Yarde, Smith, Fadell, NXP, Hildebrand, and Land teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hildebrand further teaches wherein trouble shooting information comprises a command to retrieve information from a network (Access to obtain troubleshooting information is provided through a network, see C2 L5-30, Hildebrand). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating troubleshooting information obtained through a network, as taught by Hildebrand.  
see C2 L15-30, Hildebrand).


Claim 19 is rejected on the same grounds as claim 12.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yarde, in view of Schuster, in further view of Fadell, in view of NXP, and in further view of Smith, and in further view of  US Patent Publication No. 2013/0243032 by Arunasalam et al., (hereinafter Arun), (or alternatively), in view of US Patent Publication No. 2016/0103457 to Maughan et al., (hereinafter Maughan). 


Regarding claim 21, the combination of Yarde, Smith, and Fadell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Schuster implies wherein a one or more environmental parameter values include at least one of a superheat value or a subcool value of a refrigeration circuit of one or more pieces of building equipment (Superheat monitored, see P51, P35, P37, Schuster).

Arun, from the same or similar field of HVAC systems, explicitly teaches wherein a one or more environmental parameter values include at least one of a superheat value or a subcool value of a refrigeration circuit of one or more pieces of building equipment (Superheat error conditions determined and stored for reporting, including to devices, see P35, Claim 14, P33, Arun).
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating monitoring of superheat, as taught by Arun.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a condition of superheat in order to better optimize the state of a system (see P3, Arun). 

Yarde does not explicitly teach subcool.
However, Maughan, from the same or similar field of HVAC monitoring, teaches subcool (Superheat and Subcool conditions detected, see Fig. 3B., P71, Maughan)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating monitoring of superheat and subcool, as taught by Maughan.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a health condition of interest in a system that may require attention (see P71, Maughan). 


Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yarde, and in further view of Schuster, in further view of Fadell, in view of NXP, in further view of US Patent Publication No. 2009/0001180 to Siddaramanna et al., (hereinafter Siddaramanna), and in further view of US Patent No. 10,210,498 to Meyyappan et al., (hereinafter Meyyappan).


Regarding claim 22, the combination of Yarde, Schuster, Fadell, and NXP teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

Yarde does not explicitly teach wherein a processing circuit is configured to: receive, via a network, an energy bill for a building space from an energy provider system; receive, by near field communication module, payment information via the near field communication; and process a payment in a payment amount of the energy bill based on the payment information.
However, Siddaramanna from the same or similar field of thermostats, teaches a processing circuit is configured to: receive, via a network, an energy bill for a building space from an energy provider system (Thermostat receives information for an energy bill from a utility, see P58, Fig. 1, Siddaramanna); and process a payment in a payment amount of the energy bill based on the payment information (User can authorize payment of energy bill, see P58, Fig. 1, Siddaramanna);
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermostat/HVAC control and communications as described by Yarde and incorporating receipt of bills and payment through a device, as taught by Siddarammana.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a convenient, centralized, and direct means for a customer to view information and communicate with a utility and facilitate payments (see P5, P58, Siddaramma). 

Yarde does not explicitly teach receive, by near field communication module, payment information via the near field communication;
However, Meyyappan from the same or similar field of payment systems and appliances including thermostats, teaches receive, by near field communication module, payment information via the near field communication (Nearfield communications (NFC) used to authorize a payment through an appliance by way of a user device, wherein the appliance can be a thermostat, see C10 L65 to C11 L15; C3 L22-34; C6L7-54; C9 L50- C10 L47; C7 L27-44,  Meyyappan);
and incorporating payments employing nfc, as taught by Meyyappan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user additional functionality for third part services through an appliance that includes access to third party financial system for payment of services by way of user device using wireless technology such as nfc to provide a communications between the user device and appliance leading to greater connivance to the user and employing a secure wireless communications technology (see C1 L1-17; C6L7-30, C11 L36-52, Meyyappan; see Pg 3, 6-7,  NXP: NFC for embedded applications). 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

NXP Semiconductors N.V., “NFC for embedded applications: Your critical link for the Internet of Things” 2014, 20 pgs., teaches a wide range of NFC application for appliances, including thermostats.

Ailisto et al., “Physical browsing with NFC technology” VTT, 2007, 74 pgs., teaches technological aspects of NFC and a use scenario employing nfc where a user device provides a user interface to read condition values for a headless thermostat (ie a thermostat without an interface), p33.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117